DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
1-36
Pending:
37-62
Withdrawn:
42 and 58-62
Examined:
37-41 and 43-57
Independent:
37
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"
x
112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting




Priority
Priority is claimed to as early as 8/28/2015.

Restriction/election
Applicant’s elections without traverse in the 11/5/2020 and 7/27/2020 replies are acknowledged.  As listed above, claims are withdrawn as drawn to nonelected inventions pursuant to 37 CFR 1.142(b), and the remaining claims have been examined as listed above.  Applicant may request an interview if it becomes clear that examination would be advanced by relaxing the restriction requirement to re-join withdrawn subject matter. 
Objections to the specification
The specification is objected to as containing one or more hyperlinks (e.g. p. 21 and additional instances).  The content addressed by hyperlinks may be insufficiently immutable (in contrast for example to a typical journal publication or other printed reference), such that neither the use of hyperlinks nor reference to hyperlinked content is allowed under 37 CFR 1.57(e).  All hyperlink(s), e.g. any form of browser-executable address, must be deleted.  Further information is provided at MPEP § 608.01.  Alternatively and if desired, organizations may be cited in plain text, to the extent such citations are supported by the original disclosure (noting that citations in the specification do not constitute an IDS, and, unless citations are included on an IDS, they may not be considered).  As another alternative, dated copies of content may be included via IDS (further information is provided at MPEP § 609.04(a)).



Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 37-41 and 43-57 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  



Claim
Recitation
Comment
37
c. ...set cover solving process
Indefinite under 112/b after invoking 112/f. Recites means (or an equivalent, nonce term, here "process") and function and/or result (here "set cover solving"), and the specification improperly relies on linked subject matter after linking to the invoking term (specification: [88]).

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.


Claim rejections - 35 USC 103
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 37-40, 43-44 and 48-54
Claims 37-40, 43-44 and 48-54 are rejected under 35 USC 103 as unpatentable over Borneman (as cited on the attached form 892).

In claim 37, the recited use of a greedy set cover process to screen candidate hybridization probes reads on the "set cover" and "greedy heuristic" of Borneman (Borneman: p. S40-S41; and entire document).

At least one of the processes of claim 38 reads on the "Minimum Cost" process of Borneman (Borneman: p. S40; and entire document).

The process of claim 39 reads on the "Maximum Distinguishing" process of Borneman (Borneman: p. S40; and entire document).

The "greedy" limitation of claim 40 reads on Borneman as described for claim 37.

The art is applied to claims 43-44, 48-54 as described for claim 37.


101 -- no rejections
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial exceptions (JE) to 101 patentability -- no rejections
Referring to 101 JE analysis as organized in the Office's published January 2019 guidance, no rejection applies to claims 37-41 and 43-57, at least by analogy to:
the analysis step 2A, 2nd prong, 4th consideration, relating to a transformation integrating any possible judicial exceptions into a practical application, in that a transformation in this instance comprises at least the recited "synthesizing."
Citations to art
In the above citations to documents in the art, an effort has been made to specifically cite representative passages, however rejections are in reference to the entirety of each document relied upon.  Other passages, not specifically cited, may apply as well.

Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
Regarding communication via electronic mail (email), the filing of a USPTO form SB/0439 ("Authorization for Internet Communications...") can authorize such communication.  Further explanation is provided in "Patent Internet Usage Policy" published by the Office June 1999 (64 Fed. Reg. 33056), and in particular Article 5 of the policy, which is reproduced in MPEP 502.03.II.  Form SB/0439 may be found here: /www.uspto.gov/patent/patents-forms

Papers may be submitted to Technical Center 1600 by facsimile transmission via the Central Fax Center at (571) 273-8300, conforming with notices in the Official Gazette: 1096 OG 30 (11/15/1988), 1156 OG 61 (11/16/1993) and 1157 OG 94 (12/28/1993).  See also 37 CFR 1.6(d).  However, please note that the examiner's interface to the Central Fax Center is less desirable than other forms of communication.  It is suggested that any facsimile transmission be accompanied by a voice telephone call to the examiner.  
If possible, the most efficient forms of communication from the examiner's perspective are (1) telephone call to request an interview and (2) email to provide documents for an interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631